Citation Nr: 1035517	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  00-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 for treatment of a left knee disability requiring 
convalescence.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1969 to September 1979 and from June 1984 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that the issue of entitlement to 
service connection for bilateral knee disorders was denied in an 
August 1997 rating decision.  The Veteran was notified of the 
decision and his appellate rights on August 18, 1997.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Among other things, this law eliminated the concept of a well-
grounded claim and superseded the decision of the United States 
Court of Appeals for Veterans Claims (hereinafter "the Court") 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law also 
provided that under certain circumstances claims that had been 
denied as not well grounded and became final during the period 
from July 14, 1999, to November 9, 2000, may be readjudicated as 
if the denial had not been made.  

Although service connection for a bilateral knee disorder was 
adjudicated de novo in a May 2002 rating decision, the Board 
finds reopening of the claim requires new and material evidence.  
It is significant to note that the 1997 rating decision as to 
this matter did not become final during the applicable period for 
readjudication under the VCAA.  The August 2004 and July 2008 
Board decisions listed the issue as to this matter as a claim to 
reopen and remanded the issue for additional development.

The Board notes that the Veteran also now contends that his knee 
disabilities are secondary to his service-connected spine 
disability.  The Court has held, however, that reliance upon a 
new etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or new, 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  


FINDINGS OF FACT

1.  An August 1997 rating decision denied entitlement to service 
connection for left and right leg/knee disorders; the Veteran was 
notified of the determination but did not appeal.

2.  Evidence added to the record since the August 1997 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's treatment in March 1998 for left knee 
arthroscopic synovectomy was not related to a service-connected 
disability.

4.  The evidence of record demonstrates that prior to October 8, 
2009, the Veteran was not unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

5.  The evidence of record demonstrates that from October 8, 
2009, the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.




CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim for 
entitlement to service connection for a bilateral knee disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  The criteria for a temporary total evaluation under 38 C.F.R. 
§ 4.30 for treatment of a left knee disability requiring 
convalescence have not been met.  38 U.S.C.A. § 1155 (West 2009); 
38 C.F.R. § 4.30 (2009).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
effective from October 8, 2009, but no earlier, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters dated in 
March 2002, August 2004, December 2006, November 2008, and 
December 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.   The Veteran was provided notice as to these matters 
in December 2006.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court also held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The November 2008 
and December 2008 notices in this case adequately informed the 
Veteran of the evidence necessary to reopen his bilateral knee 
disorder claim.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  

In this case, the available record includes service treatment 
records, VA treatment and examination reports, Social Security 
Administration records, and statements and testimony in support 
of the claims.  The Board finds the notice requirements pertinent 
to the issues addressed in this decision have been met and all 
identified and authorized records relevant to these matters have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The available evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claims would not cause any prejudice 
to the appellant.

New and Material Evidence Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  In order to prevail on the 
issue of service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Veteran's claim for entitlement to service connection for 
left and right leg/knee disorders was denied in an August 1997 
rating decision.  The RO found that the evidence of record did 
not demonstrate an injury was incurred in service nor that a 
present knee disorder was linked to service.  The Veteran did not 
appeal and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

The evidence added to the record since the August 1997 final 
rating decision includes testimony and statements from the 
Veteran reiterating his claim and treatment records indicating 
diagnoses without opinion as to etiology.  In his July 2000 VA 
Form 9 he asserted his knee problems developed as a result of 
running and hiking in service with combat gear.  VA treatment 
records show the Veteran underwent a left knee arthroscopic 
synovectomy in March 1998 and a right knee replacement in July 
2008.  In a June 2008 brief in support of the claim his service 
representative asserted his knee disabilities were secondary to a 
service-connected back disorder.  No additional evidence as to 
the secondary service connection claim was provided.

Based upon a comprehensive review, the Board finds the evidence 
added to the record since the last final rating decision as to 
the issue on appeal does not raise a reasonable possibility of 
substantiating the claim.  There is no new or material evidence 
demonstrating that a right or left knee disorder was incurred 
during, as a result of active service, nor as a result of a 
service-connected disability.  The bare assertion of a secondary 
service connection theory of entitlement without additional 
competent evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the claim for entitlement 
to service connection for a bilateral knee disorder may not be 
reopened.  

Temporary Total Rating

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence. (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2009).

Based upon the evidence of record, the Board finds that the 
Veteran's treatment in March 1998 for a left knee arthroscopic 
synovectomy was not related to a service-connected disability.  
Service connection has not been established for a left knee 
disability and a temporary total rating based upon the need for 
convalescence following a March 1998 left knee surgical procedure 
is not warranted.  Therefore, the appeal as to this matter must 
be denied.

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when it is 
found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) Disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single accident, 
(3) Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, neuropsychiatric, 
(4) Multiple injuries incurred in action, or (5) Multiple 
disabilities incurred as a prisoner of war.  It is provided 
further that the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the required percentages for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency such service-connected disabilities render 
the veteran unemployable.  38 C.F.R. § 4.16(a) (2009).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, in the case of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet these schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  
The veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  Age may not be considered as a factor in evaluating 
service-connected disability; and unemployability, in service-
connected claims, associated with advancing age or intercurrent 
disability, may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, VA records show that an April 2010 rating decision 
established entitlement to service connection for degenerative 
disc disease of the lumbar spine, assigned a 10 percent rating 
from January 8, 1999, and a 20 percent rating from February 15, 
2005, and right and left lower extremity radiculopathy, assigned 
separate 10 percent ratings effective from October 8, 2009.  The 
established service-connected disabilities were spondylosis of 
the cervical spine status post C5-C7 decompression and fusion, 
(30 percent), left upper extremity status post left (nondominant) 
ulnar nerve release, (20 percent), degenerative disc disease of 
the lumbar spine, (20 percent), tinnitus, (10 percent), right 
(dominant) upper extremity radiculopathy associated with 
spondylosis of the cervical spine status post C5-C7 decompression 
and fusion, (10 percent), right lower extremity radiculopathy 
associated with degenerative disc disease of the lumbar spine, 
(10 percent), left lower extremity radiculopathy associated with 
degenerative disc disease of the lumbar spine, (10 percent), 
residuals of a left scaphoid bone fracture, (0 percent), left ear 
hearing loss, (0 percent), bone graft donor site scar of the left 
iliac crest, (0 percent), and an excision scar from basal cell 
carcinoma on the back (0 percent).  The combined disability 
rating was 70 percent effective from February 15, 2005.  

The Board also notes that the Veteran's cervical spine and lumbar 
spine disabilities and the associated radiculopathy disabilities 
are considered for the purposes of the schedular rating criteria 
under 38 C.F.R. § 4.16(a) to be disabilities resulting from 
common etiology or a single accident.  The combined schedular 
disability rating requirement of 40 percent was also met 
effective from February 15, 2005.  As the schedular criteria for 
TDIU are met effective from February 15, 2005, the determinative 
issue on appeal after that date is whether the Veteran was unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities.

As the schedular criteria for TDIU were not met prior to February 
15, 2005, the determinative issue on appeal for entitlement to 
TDIU prior to that date is whether the evidence demonstrates the 
Veteran was unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities warranting 
submission for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).  A review of the record reveals that in prior 
adjudications the RO and the Appeal Management Center found 
referral for extra-schedular consideration was not warranted 
based upon the evidence of record.  

Although the Veteran contends that he was unable to work as a 
result of his service-connected disabilities beginning in July 
1992, the evidence of record shows he was awarded Social Security 
Administration disability benefits effective from December 1993 
due to severe impairments including to the cervical spine, lumbar 
spine, bilateral knees, headaches, residuals of hernia repair, 
and a history of neurogenic bladder.  It is significant to note 
that of these specific disabilities service connection had only 
been established for spinal disability prior to February 15, 
2005.  In his June 1999 application for TDIU the Veteran reported 
he had worked as a carpenter from September 1989 to March 1990 
and as a truck driver from May 1990 to June 1992.  He also 
reported he had completed two years of college education and that 
he had no other education or training.

A July 1999 VA general medical examination report noted the 
Veteran was undoubtedly disabled by his chronic knee conditions 
and mechanical low back pain.  A February 15, 2005, VA spine 
examination report noted the Veteran's service-connected 
disabilities, specifically his cervical and lumbar spondylosis, 
more likely than not prevented his performing the occupations he 
held before their diagnosis, but that they would not prevent him 
from performing various other jobs requiring less cervical or 
lumbar mobility.  An October 8, 2009, VA examination report 
provided diagnoses including chronic degenerative disc disease of 
the lumbosacral spine with secondary bilateral lower extremity 
radiculopathy.  It was the examiner's opinion that the Veteran 
cervical and lumbar spine disabilities were incurred as a result 
of the same incident in service when the Veteran fell out of a 
moving truck.  It was the examiner's opinion that the Veteran's 
service-connected cervical spine, lumbar spine, and left and 
right upper extremity disabilities prevented any substantial 
gainful employment.  

Based upon the evidence of record, the Board finds that an 
October 8, 2009, VA examination found the Veteran was unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.  Although the Veteran met 
the schedular rating criteria for entitlement to TDIU effective 
from February 15, 2005, the overall evidence of record 
demonstrates he was not unemployable as a result of his 
established service-connected disabilities on any earlier 
identifiable date.  It is not show that his service-connected 
disabilities rendered him unemployable before October 8, 2009, 
when his lumbar spine disability was found to have increased in 
severity including additional disabilities due to radiculopathy 
of the lower extremities.  Therefore, entitlement to TDIU 
effective from October 8, 2009, but no earlier, is warranted.






	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for a bilateral knee disorder; 
the appeal is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 for treatment of a left knee disability requiring 
convalescence is denied.

Entitlement to TDIU effective from October 8, 2009, but no 
earlier, is granted, subject to the regulations governing the 
payment of monetary awards.



______________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


